Citation Nr: 1015391	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to June 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2008, the Board remanded the aforementioned issues, 
in part, to obtain the results from audiological testing in 
November 2005.  In its remand, the Board instructed the AMC 
to obtain the complete record of the November 2005 
examination, including any audiometric test results.  The 
Board further instructed the AMC that if no such records 
existed, that fact should be specifically noted in the file.  
Review of the record indicates that the AMC requested the 
complete record, including any audiometric test results, from 
the November 2005 consultation.  In the same request, the AMC 
indicated that it needed notification in writing if the 
records did not exist.  In March 2009, records were received 
in response to the request.  The records did not include the 
specific results of the audiometric testing, however, and 
there is no indication in the record that it was determined 
that such a record does not exist.  Furthermore, it does not 
appear that the Veteran was notified that the audiometric 
test results were not located.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Thus, this claim must be 
remanded for compliance with the August 2008 remand 
instruction.  


Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the audiogram from 
the audiometric testing conducted in 
November 2005.  If the record is not 
available, so inform the Veteran.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

